
	
		II
		112th CONGRESS
		1st Session
		S. 947
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2011
			Mr. Johanns (for
			 himself, Mr. Toomey,
			 Mr. Crapo, Mr.
			 Hoeven, Mr. Wicker,
			 Mr. Moran, and Mr. Cochran) introduced the following bill; which
			 was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide end user exemptions from certain provisions of
		  the Commodity Exchange Act and the Securities Exchange Act of 1934, and for
		  other purposes.
	
	
		1.Margin rules
			(a)Capital and
			 margin requirementsSection
			 4s(e) of the Commodity Exchange Act
			 (7 U.S.C. 6s(e)) is amended by adding at the end the following:
				
					(4)Applicability
				with respect to counterpartiesThe margin requirements of this
				subsection shall not apply to swaps in which 1 of the counterparties is
				not—
						(A)a swap dealer or
				major swap participant;
						(B)an investment
				fund that—
							(i)has issued
				securities (other than debt securities) to more than 5 unaffiliated
				persons;
							(ii)would be an
				investment company (as defined in section 3 of the Investment Company Act of
				1940 (15 U.S.C. 80a–3)) but for paragraph (1) or (7) of subsection (c) of that
				section; and
							(iii)is not
				primarily invested in physical assets (including commercial real estate)
				directly or through an interest in an affiliate that owns the physical
				assets;
							(C)a regulated
				entity, as defined in section 1303 of the Federal Housing Enterprises Financial
				Safety and Soundness Act of 1992 (12 U.S.C. 4502); or
						(D)a commodity
				pool.
						(5)Margin
				transition rulesSwaps entered into before the date on which
				final rules are required to be promulgated under section 712(e) of the
				Dodd-Frank Wall Street Reform and Consumer Protection Act (15 U.S.C. 8302(e))
				shall be exempt from the margin requirements under this
				subsection.
					.
			(b)Major swap
			 participantSection 1a(33)(A) of the
			 Commodity Exchange Act (7 U.S.C.
			 1a(33)(A)) is amended by striking clause (ii) and inserting the
			 following:
				
					(ii)whose
				outstanding swaps create substantial net counterparty exposure that could have
				serious adverse effects on the financial stability of the United States banking
				system or financial markets;
				or
					.
			2.Securities laws
			 amendments
			(a)Margin
			 requirementsSection 15F(e) of the Securities Exchange Act of
			 1934 (15 U.S.C. 780–10(e)), as added by section 764 of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act, is amended by adding at the end the
			 following:
				
					(4)Applicability
				with respect to counterpartiesThe margin requirements of this
				subsection shall not apply to security-based swaps in which 1 of the
				counterparties is not—
						(A)a security-based
				swap dealer or major security-based swap participant;
						(B)an investment
				fund that would be an investment company (as defined in section 3 of the
				Investment Company Act of 1940 (15 U.S.C. 80a–3)), but for paragraph (1) or (7)
				of section 3(c) of that Act (15 U.S.C. 80a–3(c)), that is not primarily
				invested in physical assets (including commercial real estate) directly or
				through interest in its affiliates that own such assets;
						(C)a regulated
				entity, as defined in section 1303 of the Federal Housing Enterprises Financial
				Safety and Soundness Act of 1992 (12 U.S.C. 4502); or
						(D)a commodity
				pool.
						(5)Margin
				transition rulesSecurity-based swaps entered into before the
				date on which final rules are required to be published under section 712(a)(5)
				of the Wall Street Transparency and Accountability Act of 2010 (15 U.S.C.
				8302(a)(5)) are exempt from the margin requirements of this
				subsection.
					.
			(b)DefinitionsSection
			 3(a)(67)(A)(ii)(II) of the Securities Exchange Act of 1934 (15 U.S.C.
			 78c(a)(67)(A)(ii)(II)), as amended to read as follows:
				
					(II)whose
				outstanding security-based swaps create substantial net counterparty exposure
				that could have serious adverse effects on the financial stability of the
				United States banking system or financial
				markets;
					.
			3.Effective
			 dateThe amendments made by
			 this Act shall have the same effective date as provided in section 774 of the
			 Wall Street Transparency and Accountability Act of 2010 (15 U.S.C. 77b
			 note).
		
